DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
  
Claim Status
This Office Action is in response to communications filed on 6/30/2021. Claims 1- 20 are pending for examination. 
 
Claim Objections
Claims 10 and 16 are objected to because of the following informalities:  Both claims recite “an outer shell coupled to the inner shell, the outer shell defining an inner surface” in lines 3-4, respectively. In support of the Office’s policy on compact prosecution, Examiner interprets the  phrase to mean ““an outer shell coupled to the inner shell, the outer shell defining an inner surface of the outer shell” for this office action in order to distinguish an “inner surface of the outer shell” from similar language previously recited in the clam . Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 16, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aimone et al. (U.S. Patent Application 2018/0348863).

Regarding claim 16, Aimone teaches a headware for computer control (Figs 43-44), the headware comprising:
an inner shell including an inner surface (Fig. 40; inner support portion 4002) and an outer surface (Fig. 40; element 4002);
an outer shell coupled to the inner shell, the outer shell defining an inner surface (¶216; outer support portion 4002 of inner & outer strap 111), and the inner shell and the outer shell defining an inner space between the inner shell and the outer shell (per Fig 40);
at least one receiving point formed in the inner shell (Fig. 40, see groove);
at least one sensor (¶216; for example: bio-signal sensors 3500) movably coupled to the at least one receiving point (Fig. 40, see groove where sensor is placed), the at least one sensor including a plurality of electrode tips (¶061; contact end of electrode includes collection plate and a plurality of prongs extending therefrom so each prong includes a distal tip for contacting user's skin, also see  ¶219; contact end 3532 of the electrode 3530 includes a collection plate 3534 and a plurality of prongs 3536 extending from the collection plate 3534. Each prong includes a distal tip 3537 for contacting the skin 12 of user 10), the at least one sensor configured to measure electrical signals from a brain and communicate the electrical signals to a computing device (¶011; bio-signal sensor receives bio-signal data from the user, the bio-signal sensor comprising a brainwave sensor… receive the bio-signal data of the user from the bio-signal sensor; process the bio-signal data to determine user states of the user, including brain states), wherein the headware is configured to be secured to a user's head and apply pressure to at least one side of the head such that the electrode tips remain in direct contact with the user's head (Figs. 39- 40,   ¶217; wherein in response to a downward force acting on the bio-signal sensor 3500 to urge the bio-signal sensor 3500 against the user's skin 12 and upon contact with the skin 12 of user 10, the electrode 3530 is configured for movement into the body 3520 along a movement axis 3522); and
a haptic motor system positioned in the inner space between the inner shell and the outer shell the haptic motor system including at least one haptic motor (Fig 40; feedback modules includes a pressure transducer), and the haptic motor system configured to deliver at least one tactile signal to the user's head (¶169; feedback modules includes a pressure transducer. In some embodiments, the mediated reality is able to actuate the pressure transducer such that the user is able to feel pressure, forces, vibrations or motions… pressure transducer provides haptic feedback for user, also see ¶245; tactile device for providing vibrational and force feedback to the user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fenner et al. (U.S. Patent 10,966,007) in view of Esmaeili (U.S. Patent 9,470,907).  

Regarding claim 1, Fenner teaches a headware for computer control electronic system may include a head-mounted haptic accessory and a processing system), the headware comprising:
a body portion (Fig 3A; front of glasses 302);
a first arm pivotally coupled to the body portion (Fig 3A, col 6:1-5; left temple piece or left side of glasses 302 extending from front to over the left ear);
a second arm pivotably coupled to the body portion (Fig 3A, col 6:1-5; right temple piece inferred, or right side of glasses 302 extending from front to over the right ear), the first arm and the second arm defining a central region therebetween (Fig 3A; user head sits in the central region therebetween); and
a pivoting mechanism coupled to the first arm and/or the second arm and the body portion, the pivoting mechanism configured to pivot the first arm or the second arm towards or away from the central region between the first arm and the second arm, (Examiner: pivoting means of a hinge and pin/screw which may connect a temple piece to the front of glasses & allows temple piece to move/fold to & from the front of the glasses as is a commonly known function for most pairs of glasses) the pivoting mechanism including:
a pivot pin securing the first arm or the second arm to the body portion, wherein the first arm or the second arm pivot about the pivot pin when the first arm or the second arm pivot with respect to the body portion (Examiner: pivoting means of a hinge and pin/screw which may connect a temple piece to the front of glasses & allows temple piece to move/fold to & from the front of the glasses as is a commonly known function for most pairs of glasses).
While the pivoting mechanism and pivot pin are inferred in Fenner, Fenner does not explicitly mention a pivoting mechanism coupled to the first arm and/or the second arm and the body portion, the pivoting mechanism configured to pivot the first arm or the second arm towards or away from the central region between the first arm and the second arm, 
nor a pivot pin securing the first arm or the second arm to the body portion, wherein the first arm or the second arm pivot about the pivot pin when the first arm or the second arm pivot with respect to the body portion or 
a biasing member secured in the body portion, the biasing member configured to bias the first arm or the second arm toward the central region when the first arm or the second arm is pivoted away from the central region.
	Esmaeili from an analogous headware art (Figs 1-2, 9) teaches the concepts of:
a pivoting mechanism (Fig 9; circular ends of element 7) coupled to the first arm and/or the second arm (Fig 9; element 2 coupled via circles at end of element 2) and the body portion (Fig 9; element 7), the pivoting mechanism configured to pivot the first arm or the second arm towards or away from the central region between the first arm and the second arm (Figs 10, 12; as shown), 
a pivot pin (Fig 9; elements 3 and 4) securing the first arm or the second arm to the body portion, wherein the first arm or the second arm pivot about the pivot pin when the first arm or the second arm pivot with respect to the body portion (Figs 10 & 12-13; as shown) or 
a biasing member (Fig 9; element 6) secured in the body portion, the biasing member configured to bias the first arm or the second arm toward the central region when the first arm or the second arm is pivoted away from the central region (col 2:11-19; pin connector assembly and including biasing means to hold the ear piece support members in both usage conditions. In a second embodiment of a hinge connector assembly, a resilient pin connector assembly is pivoted so as to hold the ear piece support members against the eyeglass frame assembly under resilient pressure in a selected one of the two usage conditions).
Therefore, it would be obvious for one of ordinary skill in the art at the time of filing the invention to combine Fenner with the concepts of:
a pivoting mechanism coupled to the first arm and/or the second arm and the body portion, the pivoting mechanism configured to pivot the first arm or the second arm towards or away from the central region between the first arm and the second arm, 
a pivot pin securing the first arm or the second arm to the body portion, wherein the first arm or the second arm pivot about the pivot pin when the first arm or the second arm pivot with respect to the body portion or 
a biasing member secured in the body portion, the biasing member configured to bias the first arm or the second arm toward the central region when the first arm or the second arm is pivoted away from the central region,
as taught by Esmaeili, simply to convenience the user with pivoting options about the central region with respect to the body portion and to hold the ear piece support members in a plurality of usage conditions.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fenner et al. (U.S. Patent 10,966,007) in view of Esmaeili (U.S. Patent 9,470,907) further in view of Opie (CA Patent Application 2583100 A1).

Regarding claim 2, Fenner and Esmaeili teach the headware according to claim 1, but both are silent on wherein the biasing member is a torsion spring.
Opie from an analogous headware art teaches the concept wherein the biasing member is a torsion spring (claim 29; sprung hinge further comprises a torsion spring held about the pivot pin between the pivot cover and pivot arm). Therefore, it would be obvious for one of ordinary skill in the art at the time of filing the invention to further combine Fenner and Esmaeili with the concept wherein the biasing member is a torsion spring, as taught by Opie, simply to enhance biasing strength. 

Regarding claim 3, Fenner and Esmaeili teach the headware according to claim 2, but both are silent on wherein the torsion spring is arranged about the pivot pin.
Opie from an analogous headware art teaches the concept wherein the torsion spring is arranged about the pivot pin. (claim 29; sprung hinge further comprises a torsion spring held about the pivot pin between the pivot cover and pivot arm). Therefore, it would be obvious for one of ordinary skill in the art at the time of filing the invention to further combine Fenner and Esmaeili with the concept wherein the torsion spring is arranged about the pivot pin, as taught by Opie, simply to enhance biasing strength. 

Claims 17- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aimone et al. (U.S. Patent Application 2018/0348863) in view of Fenner et al. (U.S. Patent 10,966,007).   

Regarding claim 17, Aimone teaches the headware according to claim 16, but Aimone is silent on wherein the haptic motor system includes at least two haptic motors positioned at opposite sides of the body portion of the headware.
Fenner from an analogous head-mounted haptic accessory art teaches a head-mounted haptic accessory including a pair of haptic actuators positioned within respective opposite side bodies and configured to impart a haptic output to each user's facial sides, respectively (Figs 3, 4 etc). Fenner teaches the concept of a haptic motor system including at least two haptic motors positioned at opposite sides of the body portion of a headworn device (col 6:1-15; a user 300 wearing a head-mounted haptic accessory/glasses 302 with haptic actuators 303 positioned at various locations …may be positioned on each temple piece of glasses 302. FIG. 3B is a schematic top view of the user 300, illustrating how glasses 302 and more particularly actuators 303 of the glasses 302, define an array of haptic actuation points 304 on the head of the user 300. FIG. 3B, two haptic actuation points are positioned on opposite lateral sides of the head,(and the body portion of 402 in Fig 4A).. more or fewer haptic actuators may be included in glasses 302).  Therefore, it would be obvious for one of ordinary skill in the art at the time of filing the invention to combine Aimone with the concept wherein a haptic motor system includes at least two haptic motors positioned at opposite sides of a body portion of headware, as taught by Fenner, simply to define an array of haptic actuation points on the head of the user.
Regarding claim 18, Aimone teaches the headware according to claim 17, but Aimone is silent on including a central processing unit in electrical communication with the at least two haptic motors.
Fenner from an analogous head-mounted haptic accessory art teaches a head-mounted haptic accessory (Figs 3, 4 etc) including a central processing unit in electrical communication with the at least two haptic motors (col 5:44-50; processing system 104 may also provide audio signals to the head-mounted haptic accessory 102 (such as where the head-mounted haptic accessory 102 is a pair of headphones or earbuds). Audio signals may be digital or analog, and may be processed by the processing system 104 and/or the head-mounted haptic accessory 102 to produce an audio output (e.g., audible sound). Therefore, it would be obvious for one of ordinary skill in the art at the time of filing the invention to combine Aimone with the concept including a central processing unit in electrical communication with the at least two haptic motors, as taught by Fenner, simply to define an array of haptic actuation points on the head of the user.

Regarding claim 19, Aimone teaches the headware according to claim 18, but Aimone is silent on wherein the at least two haptic motors are configured to be individually controlled by the central processing unit. Fenner from an analogous head-mounted haptic accessory art teaches a head-mounted haptic accessory (Figs 3, 4 etc.) including wherein the at least two haptic motors are configured to be individually controlled by the central processing unit (col 10:64 – col 11:3; it will be understood that the earbud 702 may be one of a pair of earbuds that together form all or part of a head-mounted haptic accessory, and each earbud may have the same components and may be configured to provide the same functionalities including the components and functionalities described above; Examiner interprets pair to mean 2 separate and ditince audio channels in this case, i.e., at least a stereo pair driven with independent channel stereo sounds; Also see col 19:1-5; where a separate audio device and head-mounted haptic accessory are being used, such as a pair of headphones and a separate haptic headband, the processing system may send the audio data to the headphones and send haptic data to the headband). Therefore, it would be obvious for one of ordinary skill in the art at the time of filing the invention to combine Aimone with the concept wherein the at least two haptic motors are configured to be individually controlled by the central processing unit, as taught by Fenner, simply to define an array of independent haptic actuation points on the head of the user.

Regarding claim 20, Aimone teaches the headware according to claim 17, but Aimone is silent on including at least one haptic motor connector connected with at least one haptic motor of the at least two haptic motors. Fenner from an analogous head-mounted haptic accessory art teaches a head-mounted haptic accessory (Figs 3, 4 etc.) including the concept wherein at least one haptic motor connector connected with at least one haptic motor of the at least two haptic motors (col 19:1-5; where a separate audio device and head-mounted haptic accessory are being used, such as a pair of headphones and a separate haptic headband, the processing system may send the audio data to the headphones and send haptic data to the headband; Examiner interprets the medium used for sending as functionally equivalent to the claimed connector). Therefore, it would be obvious for one of ordinary skill in the art at the time of filing the invention to combine Aimone with the concept including at least one haptic motor connector connected with at least one haptic motor of the at least two haptic motors, as taught by Fenner, simply to define a medium of transport for the control data thereto. 

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to comply with the above objection request of Section 3 and in independent form including all the limitations of the base claim and any intervening claims.

Claims 10-15 would be allowable if rewritten to comply with the above objection request in Section 3.

Conclusion                               
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Gevins (U.S. Patent 7,551,952) teaches an improved electrode headset is provided for the acquisition of electroencephalographic (EEG) brain signals detected at the scalp of a human subject.

Machon et al. (U.S. Patent 8,989,836) teaches a headset for detecting brain electrical activity may include a flexible substrate having first and second ends each configured to engage an ear of a subject and dimensioned to fit across the forehead of a subject. 

Fadem (U.S. Patent Application 2007/0191727) teaches a dyslexia screening system suitable for clinical use includes an integrated headset (10) that efficiently and conveniently performs an auditory evoked response (ERP) test by positioning electrodes (16) about the ears of the subject.                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684